DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1,3-5,10,12,13,15-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dupuis et al. (US 20120076588).
Dupuis et al. discloses an apparatus comprising:
a floor comprising an impermeable material (11), the floor having multiple edge portions, each of the edge portions corresponding to an edge of the floor;
multiple wall sections (2, see Fig. 1) configured to form multiple free-standing walls around a perimeter of the floor, each of the walls corresponding to one of the edge 
wherein each of the brackets comprises (i) first and second plates disposed on opposite sides of the associated wall and (11) one or more bars extending over a top surface of the associated wall and connecting the first and second plates.
Re claim 3, wherein the one or more bars of each of the brackets are formed of rebar (see Fig. 3).
Re claim 4, wherein each of the brackets is sized such that, once installed over the associated wall, the first and second plates of the bracket are positioned at approximately one-half of a height of the associated wall (see Fig. 3).
Re claim 5, wherein, for each of at least one of the brackets, multiple bars of the bracket are connected together with at least one cross bar (12c, para 0027).
Re claims 10,12,13, 15-17, see discussion above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6,8,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupuis et al. ‘588 in view of The Examiner Taking Official Notice.
Re claim 6, 18, Dupuis et al. discloses the invention substantially as claimed. However,
Dupuis et al. is silent about the bracket being painted or powder-coated finish. The
Examiner Takes Official Notice that to have a bracket painted or powder coated is old
and well known. It would have been considered obvious to one of ordinary skill in the
art to modify Dupuis et al. to have the bracket painted or powder coated since such a
modification protects the bracket from rusting and the like.
Re claim 8, the examiner takes official notice that choosing particular dimensions for retaining walls is old and well known.  Therefore, it would have been considered obvious to one of ordinary skill in the art to modify the wall sections to have the dimensions called for in claim 8 since such a modification would be based on design parameters such as amount of material to be contained.

Claims 7, 9, 14, 19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupuis et al. ‘588 in view of Browning (US 9303816).
Re claims 7,19,  Dupuis et al. discloses the invention substantially as claimed. However,
Dupuis et al. is silent about the wall section being rectangular shape and comprise

(22). It would have been considered obvious to one of ordinary skill in the art to modify
Dupuis et al. to have the wall section be rectangular in shape and comprise foam as
taught by Browning since such a modification allows a vehicle to traverse the apparatus.
Re claim 9,14, Dupuis et al. discloses the invention substantially as claimed. However,
Dupuis et al. is silent about the floor includes a corner portion at each corner, each corner portion configured to connect two adjacent edge portions.
Browning teaches wherein the floor includes a corner portion at each
corner, each corner portion configured to connect two adjacent edge portions (see Fig. 3). It would have been considered obvious to one of ordinary skill in the art to modify
Dupuis et al. to have the floor include a corner portion at each corner, each corner portion configured to connect two adjacent edge portions as taught by Browning since such a modification prevent leaks at the corners.
Re claim 20, it would have been considered obvious to one of ordinary skill in the art to modify the wall sections to have the dimensions called for in claim 20 since such a modification would be based on design parameters such as amount of material to be contained.


Allowable Subject Matter
Claims 2, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051.  The examiner can normally be reached on M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 








/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        
SS
9/9/2021